         CASE 0:21-cv-01417-PJS-ECW Doc. 14 Filed 08/19/21 Page 1 of 2




United States District Court
District of Minnesota                                                  8€c8/rFp
Office of the Clerk                                                                    BV MNL
U.S. Courthouse, Suite 202
300 South Fourth Street
Minneapolis, MN. 55415                                               ,,wi#fiir
Monday, August 16,2021

Dear Clerk,

Re: Nicolaison v Johnston
    File no. 0-21-cv-0 12 I 7-PJS-FCW

I received from your office a copy of an e-mail regarding the status of the above entitled
matter. It constitutes a 1983 complaint concerning unconstitutional censorship by policy
imposed by Defendant Johnston.

Upon the filing of the complaint, which I also included a U.S Marshall form for service
of the complaint upon Defendant Johnston, as well as a Motion with supporting affidavit
and institutional patient accounting records and with motion to proceed in forma
pauperis.

Your office then indicated in a letter to me, that the complaint had in fact been filed, but
the Court had not yet granted the in forma pauperis and therefore you returned to me the
Marshall form for service, until such time as the court granted in forma pauperis.

So, as you can see in your most recent memo [received today] that the Unexecuted
Summons, that you returned to me, I presume was not served.

I understood by your previous communications to me, that once the Court granted the in
forma pauperis, the l"{arshall's Office would then serve the complaint starting the suit. I
received no Order for the granting of the Motion for In forma pauperis to this date. And I
presumed that since you returned the original Marshall form for service, that you would
provide the form to the Marshall's office. You gave me no information as to I would need
to do anything, but to await the court's Order granting informa pauperis which would
then include service of the Complaint.

If you have instructions to the contrary, please send me a copy, because I have not
received any information that instructs me of a different means of service.

I, question this unusual procedure because I have never faced such a mess. I wonder if I
                                                                             .SCANNED
am being denied a trial because the Complaint itself supports relief, which apparently lhe

                                                                                                 n/
                                                                                  AUG 1 e 2021Y
                                                                              U.S, DISTRICT COURT MPLS
         CASE 0:21-cv-01417-PJS-ECW Doc. 14 Filed 08/19/21 Page 2 of 2




government wishes to deprive me of my Constitutional Right to relief of a violation   of
the right to receive media.

Please tell me just what is going on with this action.

Sincerely,

u
Plaintiff/ Pro se
11 11 HWY 73
Moose Lake, MN. 55767
